DETAILED ACTION
1.	Claims 1-13, as filed by Preliminary Amendment on 09/24/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/24/2020, 3/11/2021, 12/03/2021 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emilsson (US 2014/0000936 A1; cited on Applicant’s IDS filed on 12/03/2021).
	As to independent claim 1, Emilsson teaches a post insulator (see Fig. 1, reproduced below, which shows two post insulators), comprising: a hollow insulating tube (Fig. 1 & para. 0037: tubular shell or hollow insulator 12); a shed positioned on a periphery of the hollow insulating tube (see Fig. 1 & para. 0037: a tube covered by weather sheds); and an upper flange and a lower flange provided at both ends of the hollow insulating tube (Fig. 1: end flanges 8, 9 and intermediate flanges 14), wherein gas is sealed inside the hollow insulating tube, and the gas has an absolute pressure in a range of 0.1 MPa to 0.15 MPa (see para. 0037: the bushing can be filled with isolating gas, e.g. SF6 (sulfur hexafluoride), “at atmospheric pressure”).

    PNG
    media_image1.png
    394
    705
    media_image1.png
    Greyscale

As to claim 2, Emilsson teaches that the insulators can be made of a glass fiber reinforced epoxy in the form of a tube that can be covered by weather sheds made of silicone rubber or other suitable material (see para. 0037), but is silent on the claimed properties. In view of the substantially identical composition, it appears that the insulator tube would have inherently possessed the claimed properties of water vapor transmission rate and relative humidity. See MPEP 2112.01.
Emilsson teaches the post insulator according to claim 1, wherein the gas is sulfur hexafluoride gas (see para. 0037: SF6).
	As to claim 12, Emilsson teaches an insulated support post comprising two post insulators according to claim 1, the two post connectors being connected end to end (see Fig. 1, reproduced above).
	Emilsson teaches all of the limitations of instant claims 1-3 and 12. Therefore, Emilsson anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson (US 2014/0000936 A1), in view of ABB Components (“Gas Insulated Wall Bushing…”; Non-Patent Literature Cite No. 1 on Applicant’s IDS filed 12/03/2021).
Emilsson teaches the post insulator according to claim 1 as described above in the anticipation rejection, but fails to explicitly disclose a self-sealing valve and the other features required by claims 4-7.
However, ABB Components, in analogous art of post insulators, teaches and/or suggests flange having a self-sealing valve, a base that seals the hollow insulating tube 
Therefore, in view of the teaching of ABB Components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the post insulator taught by Emilsson by incorporating the valve and base features taught by ABB Components to arrive at the claimed invention because Emilsson suggests use of a gas insulated bushing according to known prior art (see Emilsson para. 0037). ABB Components provides evidence that the features of claims 4-7 are already known in documents available as prior art. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed self-sealing valve, base that seals the insulating tube, etc. for the claimed post insulator with a reasonable expectation of success for preparing a gas-insulated, rigid bushing with excellent mechanical properties (see ABB pg. 7), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 13, Emilsson teaches the insulated support post according to claim 12 as described above in the anticipation rejection and ABB Components teaches that a sealing gasket is provided between the two post insulators (see ABB Fig. 1 in section 1.1 on pg. 7: “O-ring seals to the high voltage ends”).


7.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson (US 2014/0000936 A1), in view of Chen et al. (CN 1585046 A; family member CN 1331163 C is its published equivalent). The citations to Chen below in this .
Emilsson teaches the post insulator according to claim 1 as described above in the anticipation rejection, but fails to disclose that the upper and/or lower flange have a drying device positioned inside the hollow insulating tube.
	However, Chen, in analogous art of post insulators (see Figure 1 of the CN doc., included in the translation PDF for easy reference), teaches an upper flange and/or the lower flange provided with a drying device, that the drying device is positioned inside the hollow insulating tube, a molecular sieve desiccant and the other features recited in claims 8-11 (see Fig. 1 and PDF para. 0024: 12 is a desiccant; para. 0028: ensure the dryness inside the insulator and avoid introduction of all moisture; para. 0030: a desiccant such as DA-3U molecular sieve is placed in the cylindrical sealing isolation layer 18 to absorb the moisture brought in during the assembly process; Chen claim 5).
Therefore, in view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the post insulator taught by Emilsson by incorporating the drying device/desiccant features taught by Chen to arrive at the claimed invention because Emilsson suggests use of a gas insulated bushing according to known prior art (see Emilsson para. 0037). Chen provides evidence that the features of claims 8-11 regarding use of a drying device/molecular sieve desiccant are already known techniques in the art. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed drying device for the claimed post insulator with a reasonable expectation of success for ensuring dryness inside the insulator and absorbing any moisture brought in during 


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 26, 2022